          Case 3:20-cv-01446-RDM Document 23 Filed 10/26/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 CHELSEY GOSSE, et al.,                      )      Case No. 3:20-cv-01446-RDM
                                             )
              Plaintiff,                     )
                                             )      Hon. Robert D. Mariani
     v.                                      )
                                             )
 TRANSWORLD SYSTEMS, INC., et                )      Electronically Filed
 al.,                                        )
                                             )
              Defendants.                    )

                  TRANSWORLD SYSTEMS INC.’S MOTION
             TO STRIKE PORTIONS OF PLAINTIFF’S COMPLAINT

      NOW COMES defendant, Transworld Systems Inc. (“TSI”), through undersigned

counsel and pursuant to Fed. R. Civ. P. 12(f) and moves to strike the false, impertinent,

scandalous, and prejudicial allegations set forth in ¶¶ 55-58 of the Complaint filed by

Chelsey Gosse (dkt. 1) for the reasons set forth in TSI’s supporting memorandum of law

to be filed in accordance with Local Rule 7.5.

      WHEREFORE, Transworld Systems Inc., respectfully requests the Court enter an

order striking ¶¶ 55-58 from plaintiff’s Complaint.

                               Local Rule 7.1 Certification

      The undersigned certifies that opposing counsel’s concurrence in the requested

relief was sought, but counsel has not concurred.

Date: October 26, 2020                   Respectfully submitted,

                                         /s/ Aaron R. Easley
                                         Aaron R. Easley, Esq. (#73683)
                                         SESSIONS, FISHMAN, NATHAN & ISRAEL
                                         3 Cross Creek Drive
        Case 3:20-cv-01446-RDM Document 23 Filed 10/26/20 Page 2 of 2




                                          Flemington, NJ 08822
                                          Telephone: (908) 237-1660
                                          Facsimile: (908) 237-1663
                                          Email: aeasley@sessions.legal

                                          Justin H. Homes, Esq. (PHV)
                                          SESSIONS, FISHMAN, NATHAN & ISRAEL
                                          Lakeway II
                                          3850 N. Causeway Blvd., Ste. 200
                                          Metairie, LA 70002-7227
                                          Telephone: (504) 828-3700
                                          Facsimile: (504) 828-3737
                                          Email: jhomes@sessions.legal

                                          Counsel for Transworld Systems Inc.

                             CERTIFICATE OF SERVICE

       I certify that on October 26, 2020, a copy of the foregoing was filed electronically

in the ECF system. Notice of this filing will be sent to the parties of record by operation

of the Court’s electronic filing system, including plaintiff’s counsel as described below:

       Robert P. Cocco                               Scott C. Borison
       Robert P. Cocco, P. C.                        1900 S. Norfolk St. Suite 350
       1500 Walnut Street, Suite 900                 San Mateo, CA 94403
       Philadelphia, PA 19102

       Christina L. Henry
       Henry & DeGraaff, PS
       787 Maynard Ave S
       Seattle, WA 98104


                                          /s/ Aaron R. Easley
                                          Attorney




                                             2
